DETAILED ACTION
	Claims 1-20 are present for examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,936,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 01/21/2022 are persuasive.
claim 1; the memory interface comprising a reverse translation module comprising a reverse translation data structure configured to maintain a mapping from the physical address space to the virtual address space only for coherent cache lines held in the cache memory, the method comprising: receiving a snoop request from the memory bus, the snoop request being addressed in the physical address space; and translating the snoop request, at the reverse translation module, to a translated snoop request addressed in the virtual address space for processing in connection with the cache memory as recited in claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 3, filed 01/21/2022, with respect to the objection of the Specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see page 3, filed 01/21/2022, with respect to the Double Patenting rejection of claims 1-11, 13-16 and 19-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 3-5, filed 01/21/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139